DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/29/19.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-5, 9, 11-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woods (US 20050242534) in view of Gevaert (US 7922267).
Regarding claim 1, Woods disclose a mounting structure for supporting an operator interface of a machine, the mounting structure comprising:
an operator console (FIG. 3, the table allows a user to operate various functions);
a support structure extending from the operator console (projector arm 64, as seen in FIG. 3 and 5);

an arm assembly coupled to the operator interface and being pivotable relative to the bracket to move the operator interface between a storage position and an open position relative to the bracket (FIG. 5, assembly parts 42 and 64 pivot up and down and moves the projector into storage and out of storage), 
wherein in the storage position, the operator interface is received within a storage portion of the operator console, and in the open position, the operator interface is moved away from the storage portion of the operator console (FIGS. 3-6, the projector device gets stored away and is pulled out away for a user to use); and
a lid for enclosing the operator interface within the storage portion of the operator console, when the operator interface is in the storage position (FIG. 3, a tray 48 or cover 58 closes and contains the projector). 
Woods does not disclose a bracket being rotatably mounted to the support structure.
However, Gevaert discloses wherein FIGS. 9 and 10 show the side of storage system 10 generally opposite the cover linkage 70. A guide bracket 134 is pivotably connected between a side panel 136 and a cover bracket 138. A number of fasteners 140 connect cover bracket 138 to cover 26. A pin 142 pivotably connects cover bracket 138 to frame 56 of storage system 10. Alternate ends of guide bracket 134 are pivotably and translatably connected to cover bracket 138 and frame 56, respectively. A pin 146 connects guide bracket 134 to frame 56 and engages 
The combination of Woods and Gevaert would have combined the utility table structure of Woods with the pivoting tool of Gevaert.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Gevaert would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 10, Woods discloses an operator station for a machine comprising:
 an operator interface (FIG. 3, the table allows a user to operate various functions);
a mounting structure for supporting the operator interface within the operator station, the mounting structure including: 
an operator console (FIG. 3, the table allows a user to operate various functions);
a support structure extending from the operator console (projector arm 64, as seen in FIG. 3 and 5);
configured to slide between a retracted position and an extended position relative to the support structure (FIG. 3-6, the projector mechanism retracts and extends into the cart mechanism);
an arm assembly coupled to the operator interface and being pivotable relative to the bracket to move the operator interface between a storage position and an open position relative to the bracket (FIG. 5, assembly parts 42 and 64 pivot up and down and moves the projector into storage and out of storage), 
wherein in the storage position, the operator interface is received within a storage portion of the operator console, and in the open position, the operator interface is moved away from the storage portion of the operator console (FIGS. 3-6, the projector device gets stored away and is pulled out away for a user to use); and
a lid for enclosing the operator interface within the storage portion of the operator console, when the operator interface is in the storage position (FIG. 3, a tray 48 or cover 58 closes and contains the projector). 
Woods does not disclose a bracket being rotatably mounted to the support structure.
However, Gevaert discloses wherein FIGS. 9 and 10 show the side of storage system 10 generally opposite the cover linkage 70. A guide bracket 134 is pivotably connected between a side panel 136 and a cover bracket 138. A number of fasteners 140 connect cover bracket 138 to cover 26. A pin 142 pivotably connects cover bracket 138 to frame 56 of storage system 10. Alternate ends of guide bracket 134 are pivotably and translatably connected to cover bracket 138 and frame 56, respectively. A pin 146 connects guide bracket 134 to frame 56 and engages a channel 144 formed in frame 56. Such a construction allows guide bracket 134 to translate and rotate relative to frame 56.
The combination of Woods and Gevaert would have combined the utility table structure of Woods with the pivoting tool of Gevaert.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Gevaert would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 19, Woods discloses a construction machine, comprising:
an operator station including an operator interface (FIG. 3, the table allows a user to operate various functions); and
a mounting structure for supporting the operator interface within the operator station, the mounting structure including: an operator console (FIG. 3, the table allows a user to operate various functions);
a support structure extending from the operator console (projector arm 64, as seen in FIG. 3 and 5);
configured to slide between a retracted position and an extended position relative to the support structure (FIG. 3-6, the projector mechanism retracts and extends into the cart mechanism);
an arm assembly coupled to the operator interface and being pivotable relative to the bracket to move the operator interface between a storage position and an open position relative to the bracket (FIG. 5, assembly parts 42 and 64 pivot up and down and moves the projector into storage and out of storage), 
wherein in the storage position, the operator interface is received within a storage portion of the operator console, and in the open position, the operator interface is moved away from the storage portion of the operator console (FIGS. 3-6, the projector device gets stored away and is pulled out away for a user to use); and
a lid for enclosing the operator interface within the storage portion of the operator console, when the operator interface is in the storage position (FIG. 3, a tray 48 or cover 58 closes and contains the projector). 
Woods does not disclose a bracket being rotatably mounted to the support structure.
However, Gevaert discloses wherein FIGS. 9 and 10 show the side of storage system 10 generally opposite the cover linkage 70. A guide bracket 134 is pivotably connected between a side panel 136 and a cover bracket 138. A number of fasteners 140 connect cover bracket 138 to cover 26. A pin 142 pivotably connects cover bracket 138 to frame 56 of storage system 10. Alternate ends of guide bracket 134 are pivotably and translatably connected to cover bracket 138 and frame 56, respectively. A pin 146 connects guide bracket 134 to frame 56 and engages a channel 144 formed in frame 56. Such a construction allows guide bracket 134 to translate and rotate relative to frame 56.
The combination of Woods and Gevaert would have combined the utility table structure of Woods with the pivoting tool of Gevaert.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Gevaert would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 2, Woods discloses wherein the storage portion defines a recessed compartment to receive the operator interface in the storage position (see FIG. 3, wherein the projector device is stored inside the utility cart). 
Regarding claim 11, Woods discloses wherein the storage portion defines a recessed compartment to receive the operator interface in the storage position (see FIG. 3, wherein the projector device is stored inside the utility cart).
Regarding claim 3, Woods discloses wherein the arm assembly defines a lower end and a top end (FIG. 3 and 5, arm 42 has an upper part and lower part) the lower end being pivotally connected at a pivot joint to the bracket and the top end being coupled to the operator interface (FIG. 3 and 5, wherein the operating projector is connected by the joint at 42). 
Regarding claim 12, Woods discloses wherein the arm assembly defines a lower end and a top end, the lower end being pivotally connected at a pivot joint to the bracket and the top end being coupled to the operator interface  (FIG. 3 and 5, arm 42 has an upper part and lower part) the lower end being pivotally connected at a pivot joint to the bracket and the top 
Regarding claim 4, Woods discloses wherein the arm assembly includes a clasp lock assembly for releasably locking the arm assembly in one of the storage position and the open position of the operator interface (Referring to FIGS. 1-6, a utility cart 10 according to the present invention is shown, which generally includes housing 12 having lower portion 14 and upper portion 16. Housing 12 generally includes bottom wall 18, a pair of side walls 20, rear wall 22, and a pair of doors 24 hingedly attached to side walls 20. Doors 24 include door pulls 25 for grasping by a user to open doors 24, and doors 24 may further optionally include locks for locking doors 24 in a closed position. Side walls 20, rear wall 22, and doors 24 generally define a cabinet 26 which may include one or more horizontal shelves 28 (FIG. 5) therein. A plurality of legs 30 are attached to bottom wall 18, and each terminate in caster wheels 32 for allowing rolling movement of cart 10 from one location to another along a floor surface. Optionally, casters 32 may include foot-actuated brake assemblies 34 which may be engaged to prevent movement of casters 32 and thereby fix the position of cart 10, paragraph 0022).
Regarding claim 13, Woods discloses wherein the arm assembly includes a clasp lock assembly for releasably locking the arm assembly in one of the storage position and the open position of the operator interface (Referring to FIGS. 1-6, a utility cart 10 according to the present invention is shown, which generally includes housing 12 having lower portion 14 and upper portion 16. Housing 12 generally includes bottom wall 18, a pair of side walls 20, rear wall 22, and a pair of doors 24 hingedly attached to side walls 20. Doors 24 include door pulls 25 for grasping by a user to open doors 24, and doors 24 may further optionally include locks 
Regarding claim 5, Woods discloses further comprising a second actuator for engaging and disengaging the clasp lock assembly (Referring to FIGS. 1-6, a utility cart 10 according to the present invention is shown, which generally includes housing 12 having lower portion 14 and upper portion 16. Housing 12 generally includes bottom wall 18, a pair of side walls 20, rear wall 22, and a pair of doors 24 hingedly attached to side walls 20. Doors 24 include door pulls 25 for grasping by a user to open doors 24, and doors 24 may further optionally include locks for locking doors 24 in a closed position. Side walls 20, rear wall 22, and doors 24 generally define a cabinet 26 which may include one or more horizontal shelves 28 (FIG. 5) therein. A plurality of legs 30 are attached to bottom wall 18, and each terminate in caster wheels 32 for allowing rolling movement of cart 10 from one location to another along a floor surface. Optionally, casters 32 may include foot-actuated brake assemblies 34 which may be engaged to prevent movement of casters 32 and thereby fix the position of cart 10, paragraph 0022).
 Regarding claim 14, Woods discloses wherein the mounting structure further comprises a second actuator for engaging and disengaging the clasp lock assembly (Referring to FIGS. 1-6, a utility cart 10 according to the present invention is shown, which generally includes housing 12 having lower portion 14 and upper portion 16. Housing 12 generally includes bottom wall 
Regarding claim 9, Woods discloses further comprising a rail fixedly coupled to the bracket, wherein the bracket is slidable on the rail to move between the retracted position and the extended position (cover member 40 is slidably mounted to upper portion 16 of housing 12, and generally includes a pair of side walls 44, front wall 46, and top tray 48 connected to one another. A pair of standard drawer slide assemblies 50, such as ball bearing-type drawer slide assemblies which are readily available from a number of commercial sources, may be used to slidably mount cover member 40 to upper portion 16 of housing 12 of cart 10. Specifically, each drawer slide assembly 50 may include a first slide member 52 mounted to the interior of one of side walls 20 or interior wall 21 of cart 10, and a second slide member 54 telescopingly disposed within the first slide member 52 and third slide member 56 which is mounted to the exterior of one of side walls 44 of cover member 40, paragraph 0024).
Regarding claim 18, Woods discloses wherein the mounting structure further comprising a rail fixedly coupled to the bracket, wherein the bracket is slidable on the rail to 
 Regarding claim 20, Woods discloses wherein the mounting structure further comprising a rail fixedly coupled to the bracket, wherein the bracket is slidable on the rail to move between the retracted position and the extended position (cover member 40 is slidably mounted to upper portion 16 of housing 12, and generally includes a pair of side walls 44, front wall 46, and top tray 48 connected to one another. A pair of standard drawer slide assemblies 50, such as ball bearing-type drawer slide assemblies which are readily available from a number of commercial sources, may be used to slidably mount cover member 40 to upper portion 16 of housing 12 of cart 10. Specifically, each drawer slide assembly 50 may include a first slide member 52 mounted to the interior of one of side walls 20 or interior wall 21 of cart 10, and a second slide member 54 telescopingly disposed within the first slide member 52 and third slide member 56 which is mounted to the exterior of one of side walls 44 of cover member 40, paragraph 0024).
6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woods (US 20050242534) in view of Gevaert (US 7922267) in view of Carlson (US 20190110657)
Regarding claim 6, Woods does not disclose wherein the top end of the arm assembly includes an access handle configured to be releasably engaged with a complimentary member of the bracket when the operator interface is in the open position. 
However, Carlson discloses wherein at this point, when the operator releases the handle 1160, the spring-biasing of the spring-loaded locking pins 1180 may move the bracket assembly 1140 from the open position to the closed position, thus connecting the cart 200 to the machine 100 (paragraph 0109).
The combination of Woods and Carlson would have combined the utility table structure of Woods with the releasing tool of Carlson.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
 Regarding claim 15, Woods does not disclose wherein the top end of the arm assembly includes an access handle configured to be releasably engaged with a complimentary member of the bracket when the operator interface is in the open position. 
However, Carlson discloses wherein at this point, when the operator releases the handle 1160, the spring-biasing of the spring-loaded locking pins 1180 may move the bracket assembly 1140 from the open position to the closed position, thus connecting the cart 200 to the machine 100 (paragraph 0109).
The combination of Woods and Carlson would have combined the utility table structure of Woods with the releasing tool of Carlson.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
7.	Claim 7, 8, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woods (US 20050242534) in view of Gevaert (US 7922267) in view of Streeter (US 20210228806). 
Regarding claim 7, Woods does not disclose wherein further includes a fluid operated strut coupled to the bracket and configured to slide the bracket between the retracted and the extended position. 

The combination of Woods and Streeter would have combined the utility table structure of Woods with the releasing tool of Streeter.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 16, Woods does not disclose wherein the mounting structure further comprises a fluid operated strut coupled to the bracket and configured to slide the bracket between the retracted and the extended position. 

The combination of Woods and Streeter would have combined the utility table structure of Woods with the releasing tool of Streeter.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 8, Woods does not disclose further includes a first actuator being operably coupled and configured to actuate the fluid operated strut for sliding the bracket between the retracted and the extended position. 
However, Streeter discloses wherein engaging actuator 250 (e.g., depressing a lever arm of actuator 250) can cause strut 254 to apply force to syringe body 260 (e.g., via syringe rod 
The combination of Woods and Streeter would have combined the utility table structure of Woods with the releasing tool of Streeter.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.
Regarding claim 17, Woods does not disclose wherein the mounting structure further includes a first actuator being operably coupled and configured to actuate the fluid operated strut for sliding the bracket between the retracted and the extended position. 
However, Streeter discloses wherein engaging actuator 250 (e.g., depressing a lever arm of actuator 250) can cause strut 254 to apply force to syringe body 260 (e.g., via syringe rod 257, in some cases), which can cause syringe body 260 to translate slidably through an interior portion of fluid injection system 100 (e.g., through syringe body shaft 268), for example, in a 
The combination of Woods and Streeter would have combined the utility table structure of Woods with the releasing tool of Streeter.  One would have been motivated to have combined the teachings because a user of Woods is already utilizing a storage structure to house an operating device and combining it with Carlson would have resulted in a user more easily being able to house the projection structure as taught in Woods.  Therefore, the combination of references would have been predictable to one of ordinary skill as each teaching was well known and would have been obvious to have combined them for a more efficient way to utilize said utility table.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174